Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 1 of 33 Page ID #:1




                                                            dj




                                                2:20-MJ-1185
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 2 of 33 Page ID #:2



                                  AFFIDAVIT

I, Garrett Fraser, being duly sworn, declare and state as
follows:

                        I.    PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and arrest warrants against Timothy Kieth MOORE
("MOORE") and Jesse Daniel TALAUGON       ("TALAUGON") for a violation
of 2 1 U.S.C. § 841(a) (1): Possession with Intent to Distribute a
Controlled Substance.
     2.    This affidavit is also made in support of an

application for a warrant to search the following digital

devices in the custody of San Luis Obispo County Sheriff's
office ("SLOCSO"), in San Luis Obispo, California,

(collectively, the "SUBJECT DEVICES") as described more fully in
Attachment A:

           a.   Blue Samsung smart phone, Model SM-A102U, IMEI:
356272106536860("SUBJECT DEVICE 1").          SUBJECT DEVICE 1 was found

in a backpack inside TALAUGON's vehicle;
           b.   Apple iPhone, Model A1634 with no sim card
("SUBJECT DEVICE 2").        SUBJECT DEVICE 2 was found in center

console of TALAUGON's vehicle;
           c.   White Apple iPhone ("SUBJECT DEVICE 3").         SUBJECT

DEVICE 3 was found between the driver's seat and center console

of TALAUGON's vehicle;

           d.   Blue Motorola smart phone with cracked screen

("SUBJECT DEVICE 4").        SUBJECT DEVICE 4 was found on Alyssa

Clason's person in TALAUGON's vehicle;
 Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 3 of 33 Page ID #:3



                  e.   Grey Samsung Galaxy Note 8, Model SM-N950U, IMEI:
352078090383951 ("SUBJECT DEVICE 5").           SUBJECT DEVICE 5 was
found in center console of TALAUGON's vehicle.

                  f.   White an d silver, "My Cloud Home" storage hard

drive, serial number: WCC7K4NDJXEV ("SUBJECT DEVICE 6").

SUBJECT DEVICE 6 was found in MOORE's bedroom.
                  g.   Blue and black Seagate Game Drive for PS4 (hard
drive), serial number: NZ0D3BAA ("SUBJECT DEVICE 7").           SUBJECT
DEVICE 7 was found on top of desk in MOORE's bedroom;

                  h.   Silver Samsung smart phone, Model SM-N975U, IMEI:

359761100957046 ("SUBJECT DEVICE 8").           SUBJECT DEVICE 8 was
found in driver's.seat of MOORE's rental vehicle;
                  i.   . Apple iPhone, Model A1522, IMEI# 354455061668974

("SUBJECT DEVICE 9").          SUBJECT DEVICE 9 was found on Melanie
EDGAR's person inside of MOORE's rental vehicle ("SUBJECT DEVICE

9") .
        3.        The requested search warrant seeks authorization to
seize evidence, fruits, or instrumentalities of violations of 21
U.S. C.      §   8 41 (a)(1) (possession with intent to distribute
controlled substances) and 21 U.S.C. § 846 (conspiracy and
attempt to distribute controlled substances, 18 U.S.C. § 924(c)

(Carrying, using, or possessing firearm in connection with drug
trafficking),          (the "Subject Offenses"), as described more fully

in Attachment B. Attachments A and B are incorporated herein by

reference.

        4.        The facts set ·forth in this affidavit are based upon

my personal observations, my training and experience, and



                                           2
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 4 of 33 Page ID #:4



information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest
warrant, and search warrant, and does not purport to set forth·

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT
     5.      I am a Special Agent ("SA") with the United States,
Homeland Security Investigations (HSI) and have been so employed

since December of 2006.     I attended a 23 week course at the
Federal Law Enforcement Training Center and was trained in the
aspects of conducting criminal investigati?ns.        While employed

by HSI, I have investigated and participated in federal and

state criminal investigations related to narcotics distribution,
possessiori of drugs, gang investigations, money laundering,
illegal firearms investigations and child exploitation.          I have
gained experience through training and everyday work relating to

conducting these types of investigations and other types of

investigations.     I am presently assigned to the Office of the

Assistant Special Agent in Charge, Ventura, California (HSI

Ventura).

                    III. SUMMARY OF PROBABLE CAUSE
     6.      In late 2019, HSI Ventura received information from

the SLOCSO that MOORE and TALAUGON were the heads of a Drug

Trafficking Organization ("OTO ")    located in S�n Luis Obispo, CA.



                                       3
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 5 of 33 Page ID #:5



Per historical text message conversations secured by SLOCSO via

search warrants, HSI Ventura and SLOCSO discovered MOORE and

TALAUGON had enlisted the help of individuals to smuggle drugs

across the southwest border and were distributing narcotics in

the San Luis Obispo County area.

     7.    On February 19, 2020, the California Highway Patrol

("CHP") stopped~ vehicle MOORE was driving in Santa Barbara

County.   The traffic stop resulted in the seizure of several

items including the following: approximately 1 kilogram of

heroin, 1 kilogram of Fentanyl, 328 grams of fentanyl pills,

approximately 360 grams of methamphetamine and a loaded firearm

with an obliterated serial number, as well as several cell

phones.   MOORE was arrested for California State narcotics and

firearms violations.

     8.   On February 20, 2020, SLOCSO stopped a car TALAUGON

was driving pursuant to a California State search warrant for

his vehicle and his person.     A search of his vehicle resulted in

the seizure of several items including the following:

approximately 1.2 kilograms of methamphetamine,        .7 grams of

heroin, 12.9 grams of a heroin/fentanyl mixture, 3.2 grams of~

fentanyl, heroin, methamphetamine mixture, several cell phones,

and approximately $2,000.     TALAUGON was charged with California

State narcotics violations.

     9.    On February 20, 2020, subsequent to the above

mentioned traffic stops, SLOCSO deputies served a search warrant

at MOORE and TALAUGON's residence located 193 South Street, San

Luis Obispo, California.     The search resulted in the seizure



                                       4
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 6 of 33 Page ID #:6



several items including the following: approximitely 4.5

kilograms of methamphetamine, approximately 700 grams of heroin,

two firearms, and two hard drives.

     10.   SLOCSO Forensic Laboratory confirmed the above

quantities of various narcotics.

                   IV. STATE:MENT OF PROBABLE CAUSE

     11.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    Identification of MOORE and TALAUGON as Source of
           Illegal Drugs

     12.   In late 2019, Law enforcement officers with the SLOCSO

provided me with the following details regarding MOORE:

     13.   On March 7, 2019, SLOCSO arrested James Shoneff and

his girlfriend, Kristin Dejong for possession of methamphetamine

and heroin for sales and transportation. Shoneff and Dejong were

in possession of approximately 75.1 grams of methamphetamine and

approximately 5 grams of heroin.      Based on Shoneff's probation

status (which included specific electronic search terms), SLOCSO

Detective Noah Arnold conducted an examination of Shoneff's cell

phone for evidence related to narcotics distribution.

     14.   The search of Shoneff's phone resulted in the

discovery of several text messages regarding the sale of

methamphetamine.   Shoneff had a text message conversation with ·a

subject listed as "Bruh," using the phone number 405-472-0057

discussing the purchase of a half-pound of methamphetamine.




                                       5
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 7 of 33 Page ID #:7



     15.   Det. Arnold used a proprietary database that links
individuals and property to phone numbers and addresses and
determined that MOORE was associated with the telephone number

405-472-0057, listed as "Bruh."

     16.   A search of MOORE's name and DOB in the California Law
Enforcement Telecommunication System revealed that MOORE had a
criminal history out of Kern County, California which included
narcotics and weapon violations.

     17.   A search of the California Department of Motor

Vehicles revealed that MOORE listed an address at 2475 Sevanda

Lane, Arroyo Grande, California. On March 18, 2019, SLOCSO

deputies had responded to 2475 Sevada Lane (Arroyo Grande) and

contacted MOORE at that address regarding a domestic dispute•

with his s�spected wife Shawna Moore.
     18.   A search of social media for MOORE's name in the San

Luis Obispo County area resulted in the discovery of a Facebook

page belonging to a "Kieth Moore"
(www.facebook.com/kieth.moore.88). Det. Arnold conducted a
comparison of MOORE's DMV photograph to the Facebook photos on

that page and determined that they were a match.
     19.   On August 5, 2019, SLOCSO Deputies responded to 2170

Branch Mill Road, Arroyo Grande, California for a report of a
battery.   Upon SLOCSO's arrival, deputies observed a 2016 Honda
Civic bearing California license plate number (CALP#) 7SWF017

exiting the driveway of the residence.       SLOCSO deputies
suspected that the subjects inside of the Civic were related to

the battery call and conducted a traffic stop of the vehicle.


                                       6
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 8 of 33 Page ID #:8



The three occupants of the vehicle were identified as MOORE

(Driver), Claudia Ritter (front passenger) and Michael Hooper

(rear passenger).      At that time, Hooper was on active Post

Release Community Supervision ("PRCS") out of Kern County,

California.

        20.   Based on Hooper's PRCS terms, SLOCSO conducted a

search of a backpack that was on the rear passenger floorboard

of the Civic.      Inside the backpack, deputies located

approximately one pound of methamphetamine.        SLOCSO deputies

arrested Hooper for possession of methamphetamine for sale.             Per

the SLOCSO incident report, MOORE was interviewed and provided

three phone numbers which included cell phone number 805-574-

5479.     SLOCSO subsequently released MOORE and Ritter.       Hooper

later pled no contest to possession of a controlled substance

for sale.

        21.   Subsequently, Det. Arnold provided me with MOORE's

name and DOB.      I used the Treasury Enforcement Communications

System ("TECS") and conducted a search of border crossing

records for MOORE's name and date of birth.        The search revealed

that on August 4, 2019, MOORE had crossed from Mexico into the

United States via the pedestrian crossing at the Otay Mesa Port

of Entry ("POE") and that from July of 2019 through November

2019, MOORE had crossed into the United States fr6m Mexico

approximately 14 times via the southwest land border.         Records

also show that on October 21, 2019, MOORE and TALAUGON crossed

inbound from Mexico into the United States via the vehicle

crossing at the San Ysidro Port of Entry.        Both crossed in a



                                       7
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 9 of 33 Page ID #:9



white Dodge Ram bearirrg California License Plate #59318Xl

registered to MOORE.

     22.   A TECS search for border 'crossing records of

California license plate number 7SWF017 revealed that on August

4, 2019, a Cory Hernandez crossed the San Ysidro POE from Mexico

into the United States driving the Honda Civic, bearing license

plate number 7SWF017. It should also be noted that August 4,

2019, that Honda Civic crossed into Mexico at the Otay Mesa POE.

     23.   On October 4, 2019, Det. Arnold learned that Scott

Jackson, a wanted PRCS absconder, had been arrested in Cambria,

California for state weapons and narcotics violations.           As a

result of that arrest Det. Arnold was able to review the

contents of Jackson's cell phone, pursuant to Jackson's fourth

amendment waiver search terms, as well as electronic search

terms pursuant to California Penal Code§ 1546.l(c) (9).

     24.   Det. Arnold reviewed JACKSON's cell phone contacts and

found one contact listed as "Keith" with a cell phone number of

805-574-4672.     Det. Arnold used law enforcement databases and

learned that cell phone number 805-574-4672 was also associated

with MOORE.     Det. Arnold found text messages between Jackson and

"Keith" regarding narcotics sales activity.

     25.   On November 3, 2019, MOORE was arrested by Sheriff's

deputies for violating a restraining order.        Det. Arnold

reviewed MOORE's booking information and MOORE provided three

phone numbers in that information including previously listed

phone number of 805-574-5479.




                                       8
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 10 of 33 Page ID #:10



      26.    On November 7, 2019, a SLOCSO undercover operator

using an undercover Facebook account, contacted MOORE via his

Facebook account profile.      MOORE provided the UCO with his phone

number "805-295-1079."

      27.     Det. Arnold then secured a California State Search

Warrant signed by the Honorable Tim Covello of the Superior

Court of the San Luis Obispo County, California for MOORE's

phone numbers     (elicited below):

      805-574-4672

      805 574-5479

      805-295-1079

      28.    On November 13, 2019, Det. Arnold received digital

records related to the above phone numbers as a return for the

search warrant.      The return included subscriber information,

cell phone tower pings, estimated location pings, call logs,

text logs, text message content, and picture messages.

      29.    The search warrant return information confirmed that

the phone numbers ending in 4672 and 5479 were subscribed by

MOORE.      I later learned from the search warrant return

information that Verizon Wireless stated to contact Charter

Communications for subscriber information for phone number 805-

295-1079.      I sent a subpoena to Charter Communications for

subscriber information for 805-295-1079 and on February 13,

2020, Charter Communications responded to the subpoena stating

that Timothy Moore or Timothey Moore was the subscriber with an

address of 193 South Street, San Luis Obispo, California 93401,

and a Billing Address of 1710 Huasna Drive, San Luis Obispo,



                                        9
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 11 of 33 Page ID #:11



California 93405, as well as an email address of

KiethMoore88@hotmail.com, and a contact phone number of 805-574-

4672.

        30.   Analysis of the historical text message content from

phone number 805-295-1079 found that MOORE was communicating

with a subject later identified as TALAUGON utilizing phone

number 805-260-4115 regarding perspective narcotics

transactions. The following is a synopsis of the text messages:

        31.   On or around November 5, 2019, MOORE (phone number

805~295-1079) and TALAUGON (805-260-4115) had various text

message conversations; in those text conversations MOORE who

appears to be in Mexico at that time, instructs TALAUGON to send

a female later identified as Courtney Kendrick across the border

into Mexico.      Per those text messages, it appears that TALAUGON

facilitates Kendrick's crossing into Mexico for the purpose of

Kendrick smuggling narcotics back across the border into the

United States.     MOORE and TALAUGON also had other numerous text

message conversations regarding their perspective narcotics

activities which included how they were going to pay for the

narcotics and how much money they were going to make from

selling the narcotics.

        32.   Per SLOCSO Gang Task Force Det. Kevin Norris, TALAUGON

is a documented member of the SICK BOYS criminal street gang

operating out of San Luis Obispo County.         TALAUGON's criminal

history includes several narcotics related arrests and a

conviction for Possession for Sale of a Contiolled Substance.




                                       10
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 12 of 33 Page ID #:12



      33.   Det. Arnold provided me with' Courtney Kendrick's name

and date of birth based off the text messages sent between MOORE

and TALAUGON and a previously monitored/recorded SLOCSO jail

call between MOORE and a bail bondsman.        During that jail call

MOORE provided the bail bondsman with Kendrick's first name and

her phone number "805-635-1216."       Det. Arnold used departmental

resources to search that phone number and found that it was

associated with Kendrick.      Kendrick had also been previously

identified in another unrelated SLOCSO narcotics investigation

utilizing that same phone number.

      34.   I conducted a search of TECS with Kendrick's name and

date of birth, and found that on November 6, 2019, Kendrick was

arrested by HSI San Ysidro for attempting to smuggle

approximately 11 ounces of heroin concealed on her person

(internal body carry).      Kendrick is currently in federal

judicial process in the Southern District of California related

to that crime.

      35.   Per the previously mentioned search warrant return

information, on November 8, 2019, MOORE -- using phone number

805-295-1079      and an unidentified person using a Mexican phone

number (0115216642338758/herein after MX8758) who appears to be

a source of supply for narcotics in Mexico, had a text message

conversation regarding Kendrick.       MOORE had asked MX8758 where

Courtney was at and MX8768 replied that she was arrested and

that MOORE needed to be careful.

      36.   On November 5, 2019, MOORE using 805-279-1095 phone

number had a text message conversation with another subject



                                       11
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 13 of 33 Page ID #:13



suspected to be Tonya Goodson.       MOORE texted that he needed to

find a "Shawna dallerie" and followed up with, "From northern

county she crossed they said she got busted but she made itl."

      37.   Det. Arnold then used SLOCSO resources to search for

"Shawna Dallerie."     The query resulted in the discovery of a
Dallaire residing in the northern area of San Luis Obispo                I

County. conducted a query of Dallaire's name and DOB in TECS and
found that on October 30, 2019, HSI San Ysidro arrested DALLAIRE
with approximately 38 pounds of methamphetamine hidden in her
vehicle.

     38.    SLOCSO detectives secured several subsequent search
warrants for MOORE's 805-295-1079 phone number and TALAUGON's
805-260-41 15 phone number.     The following are subsequent search
warrants issued out of the Superior Court of San Luis Obispo
County for those phone numbers:
            Warrant #13496, authored by Detective Noah Arnold,
            signed by the Honorable Judge Michael Duffy for phone

            record information and content.
            Warrant #13563, authored by Detective Jon Penaflor,
            signed by the Honorable Judge Dodie Harman for phone

            record information and cell phone "ping order."

            Warrant #13605, authored by Detective Penaflor, signed

            by the Ho'norable Judge Timothy Covello for phone
            record information and content.·
            Warrant #13641, authored by Detective Penaflor, signed

            by the Honorable Judge Jesse Marino for phone record
            information and a cell phone " ping order."



                                       12
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 14 of 33 Page ID #:14



      39.    The return information in the above listed warrants

showed that MOORE and TALAUGON were continuing their narcotics

distribution activities in San Luis Obispo County, California.

      40.   On January 26, 2020, Det. Arnold secured a Search

Warrant, signed by the Honorable Judge Jacquelyn Duffy for

Facebook information from MOORE's Facebook account:

https://www.facebook.com/kieth.moore.88).

      41.    On January 29, 2020, Det. Arnold received the search

warrant return of MOORE's Facebook account.         This information

included account information, photographs (profile pictures and

mobile uploads), and Facebook messenger content.          The following

is MOORE's Facebook account information received from Facebook:

      42.   The return information from the Facebook showed that

MOORE provided the following Phone Numbers:

      +18055745479 Cell Verified on 2019-05-22

      +18052951079 Cell Verified on 2019-10-11

      43.    Per Facebook, the above phone numbers were provided by

the account holder and were verified via a response from the

account holder via a text sent from Facebook to the listed phone

numbers.    The search warrant return information also showed

several conversations with several different individuals

regarding MOORE's narcotics distribution activities.          It also

showed that MOORE was in contact with Dallaire and Kendrick via

Facebook Messenger around the time both were arrested.

      44.    On or around February 13, 2020, Det. Arnold secured a

California search warrant #13672 from the Honorable Craig Van

Rooyen.     The warrant authorized the search of MOORE and



                                       13
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 15 of 33 Page ID #:15



TALAUGON's residence located at 193 South Street, San Luis

Obispo, California, several vehicles associated with MOORE and

TALAUGON, and for the persons of MOORE, TALAUGON, and a Shane

Carter, who SLOCSO believes may be involved in the manufacturing

of untraceable firearms with MOORE.

     B.       Traffic Stops of MOORE and TALAUGON and Search Warrant
              Executed at MOORE and TALAUGON's Residence

      45.     On February 18, 2020, per a previously installed

SLOCSO surveillance camera, SLOCSO members observed MOORE

departing the residence at 193 South Street address and entering

a white Cadillac SUV.      MOORE then departed the area, driving

westbound on South Street.

      46.     SLOCSO members monitored the cell phone GPS ping of

MOORE's location as he traveled from San Luis Obispo to San

Diego.      MOORE appeared to visit numerous areas in San Diego,

California.      MOORE then drove to the Los Angeles area, traveling

into Covina and El Monte areas.

      47.     On February 19, 2020, per the GPS ping analysis MOORE

began to travel northbound from Los Angeles on Highway 101.

      48.     SLOCSO Detectives then initiated surveillance of

Highway 154 in Santa Barbara County in order serve search

warrant #13672 on MOORE.      At that time, Det. John Penaflor

contacted CHP K-9 Officer Julie Jensen and enlisted her

assistance in stopping and searching MOORE.

      49.     MOORE then arrived in Santa Barbara and began

traveling on Highway 154.




                                       14
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 16 of 33 Page ID #:16



      50.   Eventually, SLOCSO Det. Norris observed a white
Cadillac SUV bearing California License Plate number 8NDA344

traveling North on Highway 154 to the Highway 101 interchange.

Det. Norris observed MOORE in the driver's seat of the Cadillac

SUV as he ·initiated surveillance of MOORE.
      51.   Officer Jensen along with CHP Officer Kevin Taulbee
located the Cadillac while driving northbound on Highway 101,

north of Palmer Road in Santa Barbara County.         CHP Officers
conducted a traffic stop on the Cadillac on Highway 101 at

Solomon Summit Road for exceeding .65 miles per hour in violation

of the CA Vehicle Code 22349(a).
      52.   Officer Taulbee contacted MOORE and a female later
identified as Melanie Edgar from the passenger side of the
Cadillac.   MOORE's identity was confirmed after providing his CA

Driver's License.     Officer Jensen asked MOORE to step outside of

the vehicle.     MOORE stated that he works in Los Angeles as an

electrician for UPS.     MOORE stated that he was not coming from
work in Los Angeles, but from Santa Barbara.         MOORE stated that
he was driving a vehicle he rented and was to return the vehicle

on Saturday.

      53.   MOORE stated that Edgar was a friend.       Officer Jensen

then walked to Edgar to gather her identifying information.

Edgar stated that she did not have a d�iver's license with her.

Officer Jensen observed a cell phone on Edg ar's lap and asked if

Edg ar had social media accounts on her cell phone which had

Edg ar's name.    Edgar stated that she did not have social media

but that her name was "Kaylie Edg ar" and provided here date of

birth.

                                       15
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 17 of 33 Page ID #:17



Officer Jensen told Edgar that people often give her other

people's names to hide their identities.         When asked for her

address, Edgar had trouble remembering her address, and

eventually provided Officer Jensen with a California driver's

license.      Edgar's driver's license identified her as Melanie

Edgar.      CHP Officers discovered that Edgar was on state parole.

Edgar exited the vehicle and was placed in a CHP patrol car.

      54.    MOORE stated that he was not aware that Edgar was on

parole.     Officer Jensen then asked MOORE if there was anything

illegal, or guns or an excessive amount of money over $200 in

the Cadillac.     MOORE stated there was not.      MOORE stated he had

approximately $1,500 in his pocket.         When asked if there was any

methamphetamine in the vehicle, MOORE said no.         MOORE was then

asked if there was any heroin, marijuana or prescription pills,

to which he replied no.      When asked if he was okay with Officer

Jensen searching his car, he said no and then stated that

Officer Jensen could search the vehicle'and asked the reason for

the search.     Officer Jensen stated that Edgar was on parole and

Officer Jensen could search anyway but wanted his permission.

MOORE stated that there was a pipe and bong in the vehicle.

MOORE stated that there was a pocket knife in the vehicle, but

no guns.

      55.     Officer Jensen then retrieved her Police Service Dog,

K-9 Edy, who is a certified detection canine.         Edy is trained to

alert to the odors of marijuana, methamphetamine, cocaine and

heroin.     A K9 sniff was conducted on the exterior of the

Cadillac, working in a counter-clockwise manner, starting from



                                       16
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 18 of 33 Page ID #:18



the right front portion of the vehicle.        Edy alerted to

narcotics odor on the quarter panel adjacent to the hood, near

the driver's door, at the seam at the B pillar between the

driver's door and left rear passenger door, the trunk door, and

near the right front passenger door.

      56.   At this point, MOORE had given his consent to search

the vehicle, EDGAR was confirmed to be on parole, Det. Arnold

had procured search warrant (#13672) to search any vehicle

operated by MOORE, and K9 Edy had alerted to the odor of

narcotics in the Cadillac.

      57.   Prior to a K9 sniff of the inside of the vehicle, an

initial physical search was conducted by Officer Jensen who

discovered a digital scale in the center console, and a coin

purse containing a folded piece of foil with a substance later

discovered to be fentanyl.      In the rear passenger and trunk area

of the vehicle Officer Jensen discovered a bong, a used

methamphetamine pipe, a large torch type lighter, an empty gun

safe, an empty black pelican type case, a box of gallon sized

Ziplock bags, several laptop computers and several other

personal effects.     Under the driver's seat was a game camera and

a Florida License Plate.      In the driver's side door panel was a

used methamphetamine glass pipe.

      58.   Officer Jensen then retrieved K9 Edy to conduct an

interior sniff of the Cadillac.       Edy alerted to narcotics odor

in the front passenger area at the right front floorboard, the

right front A Pillar, under the dash area, the pockets of the

driver side door, the left front A pillar and under the dash.



                                       17
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 19 of 33 Page ID #:19



       59.   Officer Jensen then began a physical search of the

interior vehicle where Edy alerted.          Under the driver's side

dash, hidden in the dash area was a brown wrapped package in a

gallon sized freezer bag (later determined to be fentanyl), and

a bag filled with pills (later determined to contain fentanyl).

Once the pills were pulled out, Officer Jensen observed the butt

of a semi-automatic Glock haridgun.         Once removed, Officer Jensen

observed that the serial number had been intentionally ground

off.    Officer Jensen removed a high capacity magazine from the

Glock and found the handgun was loaded with one round in the

chamber and rounds in the magazine.

       60.   Officer Taulbee searched the front pas~enger side of

the Cadillac under the dash and observed another bag of pills

(later determined to be fentanyl).          Officer Jensen removed the

bag of pills from under the dash and discovered a clear gallon

sized freezer type bag later determined to be methamphetamine.

       61.   Officer Jensen conducted a search of the engine

compartment of the Cadillac and discovered a large oblong

vacuumed sealed package later determined to contain heroin.            CHP

Officer Hall discovered 25 packages of Suboxone wrapped in a

rubber band, 103 Twenty-Dollar bills ($2,060) were discovered in

MOORE's left front pocket.

       62.   MOORE was arrested for being in possession of

narcotics and a firearm.      MOORE was read his Miranda Rights, and

indicated he understood his rights.          Edgar was arrested for

violating her parole and for being in possession of narcotics.




                                       18
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 20 of 33 Page ID #:20



The Cadillac was towed by Four Corners Towing and stored at 519
South Oakley Street, Santa Maria, California.

      63.   MOORE and Edgar were booked at the Santa Barbara area
CHP Office.

      64.   MOORE was booked for the following violations of the
Possession of Methamphetamine; Transportation of Methamphetamine

for Sale; Transportation of a Controlled Substance; and
Possession of a Controlled Substance while Armed.

      65.   Edgar was booked· for parole violation and Possession
of a Controlled Substance.

      66.   Edgar was asked for her phone number, she stated she

did not have one, and that her cell phone only worked using
WIFI. Edgar stated she uses her father's cell phone number and

provided it to Officer Jensen.       Edgar stated that she had just
met MOORE through a friend on Facebook and MOORE was giving her

a ride to San Luis Obispo.      Edgar stated that the substance

found wrapped in foil was a pill she had cut up, then blurted
out, "it's fentanyl," and that she got it from a friend the
night prior.    Edgar stated that she was coming down from
fentanyl.     Edgar asked why MOORE couldn't take the rap for
everything because tt was his.

      67.   While being transported to county jail, MOORE asked,

"who turned me in?"

      68.   CHP seized .72 grams of suspected fentanyl from Edgar

and .Apple iPhone Model Al522 (IMEI #354455061668974) Discovered

on Edgar's lap ("SUBJECT DEVICE 9")         SUBJECT DEVICE 9 was

subsequently turned over SLOCSO.



                                       19
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 21 of 33 Page ID #:21



      69.   CHP seized several items including the following items

from MOORE and the Cadillac which were booked as evidence at the

Santa Barbara area CHP office.       These items were later turned

over to the SLOCSO.     The SLOCSO Forensic Laboratory conducted

tests on all the below listed drugs, the results are listed

below:

            a.   103 $20 bills;

            b.   Florida License Plate #G 1316K;

            c.   Oxycontin pills in zip lock baggy 97.7 Grams

                 Discovered under driver's side dash of Cadillac

                 behind carpet. Later determined to be 95.9 grams

                 of fentanyl and acetaminophen pills;

            d.   Presumed methamphetamine in brown wrapping within

                 a freezer bag - 1072.2 gross grams, discovered

                 under driver's side dash of Cadillac next to

                 pills and Glock handgun.      Later determined to be

                 1,027.6 grams of fentanyl;

            e.   A loaded Glock Handgun .40 Caliber with the

                 serial number obliterated and a seat·ed high

                 capacity magazine discovered under the driver's

                 side dash of Cadillac;

            f.   Methamphetamine in freezer bag - 335 grams,

                 discovered under passenger front dash area of

                 Cadillac, behind the carpet.       Later determined to

                 be 324,7 grams of methamphetamine;

            g.   Oxycontin Pills in plastic bag - 115.4 grams,




                                       20
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 22 of 33 Page ID #:22



                 discovered under passenger side of dash, behind

                 the carpet.    Later determined to be 113.84 grams

                 of fentanyl and acetaminophen pills;

            h.   25 packets Suboxone, discovered in center console

                 of Cadillac;

            i.   Presumed heroin or fentanyl, vacuum sealed bag -

                 1,046.7 grams discovered under hood on driver's

                 side of the Cadillac. Later determined to be

                 1003.0 grams of heroin (diacetylmorphine);

            k.   Silver Samsung smart phone, Model SM-N975U, IMEI:

                 359761100957046 found in the driver' seat of

                 MOORE's rental vehicle ("SUBJECT DEVICE 8").          Per

                 CHP Officer Jensen this phone was wedged in

                 between the driver seat cushion and seat back.

      70.   SLOCSO Detectives and uniformed deputies then began

surveillance at the 193 Sotith Street address.

      71.   On January 20, 2020, Detective Jones observed a black

BMW, California license plate #6GZZ304, leaving the residence.

The vehicle was registered to TALAUGON and TALAUGON had been

previously observed driving this vehicle.         The vehicle exited

the residence, heading south on South Street, towards Broad

Street.

      72.   SLOCSO Deputies Hank Abbas, Jessica Garcia-Millar,

Mark Lewis, and Jeremy Flores initiated a traffic stop on the

vehicle in order to effect service of search warrant #13672.

Inside the vehicle deputies contacted TALAUGON who was driving




                                       21
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 23 of 33 Page ID #:23



the vehicle, and female passenger identified as Alyssa Clason

who was subsequently released at the scene.

      73.   SLOCSO Deputies searched the vehicle per warrant

#13672 and seized approximately 1,002 grams of methamphetamine,

approximately .7 grams of heroin, approximately 12.9 grams of a

fentanyl/heroin mixture, 3.2 grams of a

methamphetamine/heroin/fentanyl mixture and approximately .51

grams of fentanyl.     The SLOCSO Forensic Laboratory conducted

tests on the drugs found in TALAUGON's vehicle.          The results are

as listed above.     SLOCSO also seized several other items from

TALAUGON's vehicle including the following items:

            a.    Numerous sandwich baggies(narcotic

                  packaging) .

            b.    Operational black digital scale with suspected

                  methamphetamine residue.

            c.    Blue Samsung smart phone, Model SM-A102U, IMEI:

                  356272106536860, found in a backpack inside

                  TALAUGON' s vehicle.    ("SUBJECT DEVICE 1");

            d.    Apple iPhone, Model A1634 with no sim card found

                  in center console of TALAUGON's vehicle ("SUBJECT

                  DEVICE 2");

            e.    White Apple iPhone, found between driver's seat

                  and center console of TALAUGON's vehicle

                   ("SUBJECT DEVICE 3")

            f.    Blue Motorola smart phone with cracked screen

                  found on Alyssa Clason's person in TALAUGON's

                 , vehicle ("SUBJECT DEVICE 4")



                                         22
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 24 of 33 Page ID #:24



             g.   Grey Samsung Galaxy Note 8, Model SM-N950U, IMEI:

                  352078090383951, found in center console of

                  TALAUGON's vehicle (~SUBJECT DEVICE 5").

             h.   Chase bank envelope containing $2,020 in US

                  Currency found in a backpack in the rear seat of

                  TALAUGON's vehicle.

      74.   All the above listed items were seized and secured at

the SLOCSO Office and booked into evidence.

      75.   At approximately 02:54 hours, SLOCSO Detectives served

search warrant #13672 at the residence located at 193 South

Street.     No additional subjects were encountered during search

warrant service.     SLOCSO then conducted a hand search of the

residence and seized several items.          The following items were

seized from a bedroom identified as TALAUGON's bedroom based on

indicia with TALAUGON's name found in the bedroom:

             a.   Approximately 239.6 grams of methamphetamine;

            b.    Approximately .51 grams of fentanyl;

             c.   Approximately 2.4 grams of heroin;

             d.   Approximately .49 grams of MOMA;

             e.   Approximately 3.3 grams of

                  methamphetamine/cocaine mixture;

             f.   A Smith and Wesson 9mm handgun with a seated

                  magazine containing seven 9mm rounds;

             g.   Operational silver/black digital scale with

                  suspected heroin residue;

             h.   Smith and Wesson M&P 9mm magazine with three 9mm

                  rounds inside of a black magazine pouch;



                                        23
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 25 of 33 Page ID #:25



             i.   Operational Supreme Weigh digital scale with

                  suspected methamphetamine residue and heroin

                  residue;

             j.   Large white Cen-Tech operational digital scale

                  with suspected heroin residue;

             k.   Numerous plastic Ziploc baggies of differing

                  sizes and styles;

             1.   Narcotics Pay and Owe sheets.

      76.    SLOCSO identified MOORE's room based on the indicia

which was located in the bedroom.       During the search of MOORE's

room SLOCSO Detectives found the following items: a box of

plastic sandwich baggies believed to be used for narcotics

packaging on top of the bed, a "My Cloud Home" storage hard

drive("SUBJECT DEVICE 6"), Blue and black Seagate Game Drive. for

PS4 found on top of a desk ("SUBJECT DEVICE 7"), Timothy Moore

auto sales sticker attached to bedroom mirror and Indicia in

MOORE's name inside of a unsecured safe.

      77.   A hand search of the garage revealed a Black

unassembled 9mm small frame handgun with a threaded barrel.           The

unassembled firearm was in a box marked "SS80."         This

unassembled firearm is considered a "ghost gun" with no serial

number.     These types of firearms are purchased as a kit and have

to be completed or finished by the end user to become a firearm.

This was located in a box on a table on the southern side of the

garage near a floor safe.      The floor safe was installed in the

concrete floor of the garage.       The following items were seized

from inside the garage floor safe:



                                       24
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 26 of 33 Page ID #:26



             a.      9 cylindrical shaped plastic wrapped packages

                     containing a total of approximately 4,195.2 grams

                     of methamphetamine;

             b.      700 grams of a grey powder substance (later

                     determined to be heroin) contained inside

                     multiple Ziploc gallon bags; the substance inside

                     was pressed into a form consistent with a

                     kilogram brick with a portion of it missing;

             c.      Operational Weighma~ scale with suspected heroin

                     and suspected methamphetamine residue.

      78.    It should also be noted that in the garage near the

safe and unassembled handgun was a white 1966 Ford Mustang

bearing CALP# 8MYV743 registered to MOORE.         A check of TECS for

the Mustang's license plate revealed that on December 17, 2019,

MOORE crossed inbound from Mexico to United States at the San

Ysidro POE driving that Mustang.

      79.    Prior the execution of the search warrant at the 193

South Street address, SLOCSO Det. Ian Doughty reviewed search

warrant return information (#13605) for text message content on

MOORE's 805-295-1079 phone number and found text messages sent

by MOORE on January 12, 2020 to an unidentified .subject.          MOORE

texted what appeared to be instructions and a three number

combination to open a safe.        Det. Doughty utilized that

combination and instructions and was able to open the safe in

the garage that contained the above listed drugs:

      80.    A third bedroom/office was also searched inside the

residence.        The following items were seized from that room:



                                           25
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 27 of 33 Page ID #:27



            a.       Approximately 97.9 grams of methamphetamine in

                     plastic tie off, located in desk drawer of

                     computer desk;

            b.       Two suspected counterfeit U.S. $100 dollar bills,

                     located in desk shelf of computer desk;

            c.       Numerous fraudulent California Driver Licenses

                     CDL) and documents, several in the name of Shane

                     Carter, located on a large table in office.

      81.   In the kitchen of the residence SLOCSO detectives

found a plastic kilogram wrapping with brown residue and second

plastic wrapping with dark residue in the dining room trash can.

      82.   In the living room of the residence SLOCSO deputies

seized a Large Operational Optima digital scale which was

located on a lower television stand shelf ..

      83.   All the seized narcotics listed in this affidavit were

tested by the SLOCSO Forensic Laboratory, in San Luis Obispo,

California.        All the listed narcotics and weights in this

affidavit are based on the test results from the SLOCSO Forensic

Laboratory.

              V.    TRAINING AND EXPERIENCE ON DRUG OFFENSES

      84.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

            a.       Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug



                                        26
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 28 of 33 Page ID #:28



traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in brder to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from c~ll phones and other digital devices.           This
                    I


includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices. Drug traffickers often keep records of

meetings with associates, customers, and supplier~ on their




                                       27
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 29 of 33 Page ID #:29



digital devices, including in the form of calendar entries and

location data.

            e.   Individuals engaged in the illegal purchase or

sale of drugs and other contraband often use multiple digital

devices.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      85.   As used herein, the term "digital device" includes the

SUBJECT DEVICES.

      86.   Ba~ed on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

            b.   Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has



                                       28
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 30 of 33 Page ID #:30



been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, ermail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.   The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being .controlled remotely by such software.

            d.   Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alt~r data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      87.   Based on my training, experience, and information from

those involved in the forensic examinatiori of digital devices, I

know that it is not always possible to search devices for data

during a short period of time for a number of reasons, including

the following:



                                       29
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 31 of 33 Page ID #:31



            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      88.    The search w0 rrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience,. and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices. To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye,. and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial,      retina, or iris recognition

function, the user holds the'device in front of the user's face

with the user's eyes open for approximately one second.



                                       30
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 32 of 33 Page ID #:32



             b.     In some circumstances, a biometric unlock
function will not unlock a device even if enabled, such as when

a   device has been restarted or inactive, has not been unlocked
for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the
opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know
the passcodes of the devices likely to be found in the search.

             c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of
the device.       Thus, the warrant I am applying for would permit
law enforcement personnel to, with respect to any device that
appears to have a biometric sensor and falls within the scope of
the warrant:      (1) depress MOORE's thumb- and/or fingers on the
device(s); and (2) hold the device(s) in front of MOORE's face
with his or her eyes open to activate the facial-, iris-, and/or
retina-recognition feature.

       89.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this
data by other means.

                             VII. CONCLUSION

      90.    F or all of the reasons described above, there is

probable cause to believe that MOORE and TALAUGON have committed

a violation of 21 U.S.C. § 841(a) (1): Possession with Intent to

Distribute a Controlled Substance.      There is also probable cause

that the items to be seized described in Attachment B will be

found in a search of the SUBJECT DEVICES described in Attachment

A

                                       31
Case 2:20-mj-01185-DUTY Document 1 Filed 03/16/20 Page 33 of 33 Page ID #:33
